Citation Nr: 1637538	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-11 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Whether the reduction in the amount of nonservice-connected pension benefits payable from December 1, 2005 forward was proper. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD


K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 24, 1948, to September 3, 1949, and from September 10, 1949, to June 12, 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 decision in which the Pension Management Center (PMC) at the VARO in St. Paul, Minnesota, reduced the amount of the Veteran's pension benefit, beginning December 1, 2005.  In October 2010, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.

The claims file reflects that the Veteran was previously represented by private attorney Jeffrey E. Marion (as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative received in February 2012).  In October 2015, the Veteran revoked attorney Marion's power of attorney.  As such, and because the Veteran has not appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

In December 2015, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the San Antonio satellite office of the Reno RO.  A transcript of the hearing has been associated with the claims file.  In conjunction with the hearing, additional evidence was submitted, along with a waiver of initial RO consideration of the evidence.  See 8 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal is now being processed utilizing the  has paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.    The  majority of the evidence relevant to the issue currently before the Board is contained in the Veteran's Virtual VA file.  All evidence has been reviewed. 

As final preliminary matters, the Board first notes that, in a February 2015 rating decision (during the pendency of this appeal), the RO awarded service connection for temporomandibular joint disorder (TMJ), evaluated as 20 percent disabling, effective October 7, 2010; osteoarthritis of right and left knees, each evaluated as 10 percent disabling, effective October 7, 2010; osteoarthritis of the spine, evaluated as 0 percent disabling (noncompensable), effective October 7, 2010; vasomotor rhinitis, evaluated as noncompensable, , effective April 14, 2014; and a deviated nasal septum, evaluated as noncompensable, effective April 14, 2014.  The RO also denied service connection for loss of sense of smell.  A notice of disagreement was filed in March 2015.  Thereafter, in December 2015, the Veteran filed correspondence wherein he indicated his desire with withdraw his NOD.   As such, none of these matters is currently before the Board.

The Board further notes that, with respect to the matter of pension benefits, the Veteran has submitted several requests for waiver of various overpayments created as a result of adjustments made to his nonservice-connected pension benefits.  Regarding the overpayment created by the specific reduction at issue before the Board, in August 2015, the Committee On Waivers and Compromises at the RO in  St. Paul, Minnesota denied the Veteran's request for waiver of overpayment in the amount of $34,225.00.  It was determined that the Veteran had been notified of that debt in October 2010 and that he did not timely request a waiver within 180 days of notification of that decision.  The Veteran has not initiated an appeal from that determination.  As such, the Board finds that the matter currently on appeal is limited to the issue of whether the reduction in the amount of nonservice-connected pension benefits was proper and does not encompass the issue of waiver of any overpayment created as a result of the reduction in pension benefits.



FINDINGS OF FACT

1.  In December 2006, the Veteran was awarded nonservice-connected pension benefits. 

2.  In November 2009, the Veteran was informed that VA was proposing to reduce his pension payment effective December 1, 2005, based on evidence showing that his/his family income had changed.  

3.  In September 2010, the RO adjusted the Veteran's monthly pension benefits based upon his receipt of Social Security Administration (SSA) income.  Adjustments in the Veteran's pension award resulted in an increased a decreased (or reduced) pension rate payable from December 1, 2005, forward.  

4.  A detailed audit of the Veteran's pension account, to include the amount of SSA benefits considered and adjustments for non-reimbursable medical expenses was completed and furnished to the Veteran, and subsequent adjustments to the Veteran's pension have taken place, all of which were accompanied by detailed notice to the Veteran regarding the calculation of his countable income; the Veteran has not challenged the accuracy of the RO's calculation of his countable income as reflected in the most notification letters of record, nor is there evidence in the record which reflects any inaccuracies in the audit and calculation of the Veteran's countable income from December 1, 2005, forward.



CONCLUSION OF LAW

The Veteran's award of nonservice-connected pension benefits was properly reduced from December 1, 2005 forward, due to receipt of SSA benefits.  38 U.S.C.A. §§ 1503 , 1521, 1522, 5112 (West 2014); 38 C.F.R. § 3.103, 3.105(h), 3.271-73, 3.501 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In this case, the Veteran has been furnished notice of reduction of his pension benefits and reasons therefor.  He has also been afforded an opportunity to present information and evidence in support of his claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed him.

Notably, here, resolution of the claim on appeal is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income and expenses for nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

With respect to the 2016 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions before the VLJ who presided over that hearing.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, the undersigned substantially VLJ conducting that hearing complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.


In the case, the Board finds that there has been substantial compliance with the duties discussed in Bryant, and that the hearing was legally sufficient.  Here, during the hearing, the undersigned VLJ enumerated the issue on appeal, clearly explaining to the Veteran that the narrow issue developed and certified for appeal was whether the Veteran's nonservice-connected pension benefit was properly adjusted.  Not only was this issue explained . . . in terms of the scope of the claims for benefits, but "the outstanding issues material to substantiating the claims" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Specifically, the VLJ engaged the Veteran in a discussion regarding income received from SSA, to include his spouse's SSA income, and any pertinent offsets for such things as payments of insurance premiums, which, as will be discussed below is the central to the outcome of this case.  The VLJ also explained to the Veteran the difference between disability compensation and nonservice-connected pension benefits and informed the Veteran that any issue concerning his awards of service connection was not currently before the Board and was a matter separate from the current appeal issue.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  The hearing discussion did not reveal the existence of pertinent, outstanding evidence to be submitted or obtained.  Under these circumstances, nothing gave rise to the possibility that evidence has been overlooked with regard to the claim on appeal.  


II. Analysis

At issue in this case is whether reduction in the amount of nonservice-connected pension benefits payable to the Veteran was proper.  It is the Veteran's belief that the reduction was erroneous because the amount of income received by his spouse from SSA was used to pay supplemental insurance and prescription drug premiums and was not income in fact received by the Veteran and his spouse.  

The maximum annual rates of improved disability pension are described at 38 C.F.R. § 3.23.  The maximum rate of improved disability pension is reduced by the amount of the countable annual income of a veteran.  38 U.S.C.A. § 1521 West 2014); 38 C.F.R. § 3.23 (2015).  In determining income for purposes of entitlement to pension under the improved pension program, payments of any kind or from any source will be counted as income in the year in which received, unless specifically excluded.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. § 3.271 (2015).  Social Security income is not specifically excluded under 38 C.F.R. § 3.272 and is therefore included as countable income.  Unreimbursed medical expenses will be excluded when certain requirements are met.  See 38 C.F.R. § 3.272(g). 

Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12.  38 C.F.R. § 3.273 (b)(2) (2015).

A review of the record shows that the Veteran filed an application for VA disability compensation in November 2005.  The Veteran also filled out Part D of VA Form 21-526, pertinent to pension benefits.  In December 2006, the RO denied the Veteran's various service connection claims, but awarded nonservice-connected pension benefits based on age.  The award was made retroactive, with payment beginning on December 1, 2005, and the RO notified the Veteran that his award was being calculated based on him having one dependent and no income from November 29, 2005, forward.  The RO also informed the Veteran that it was his responsibility to inform VA of various changes in income and expenses.  In this regard, the Board notes that on his November 2005 benefits application, although the Veteran did not provided any sources of recurring monthly income for himself or his spouse, to include income from SSA, he did state, next to box listed as "[o]ther one-time benefit": "SSI $690 monthly." 

In a November 2008 letter, VA informed the Veteran that his award of Improved Pension had been amended to provide for a monthly payment of $1,270.00, effective December 1, 2008.  VA stated its determination was based on a net countable income of $247.00.  Regarding sources of income, VA stated that it was considering the Veteran to have no income from earnings and/or from Social Security.

In January 2008, the Veteran submitted an Improved Pension Eligibility Verification Report (EVR).  Under monthly income, the Veteran stated that he received $770.00 from Social Security and that his spouse had no income.  He also reported $684.00 in unreimbursed medical expenses for 2007.  In January 2009, the Veteran submitted another EVR wherein he stated that he received $784.00/month from Social Security and that his spouse received $300.00/month from Social Security.  

In response, VA informed the Veteran that it needed copies of his and his spouse's award letters from Social Security.  A 2008 Social Security Benefit Statement was then provided to VA showing that the Veteran had been paid benefits in the amount of $9,988.80, which included $1,156.80 for Medicare Part B premiums.  Of note, the Board points out that the Veteran's social security number identified on that statement is different from the social security number provided by the Veteran on his initial application for disability benefits and different from the social security number on file with VA.  Also provided to VA was a statement from Social Security notifying the Veteran's spouse that her monthly award from Social Security would be increased to $405.40 in 2009 and that $96.40/month would be deducted for Medicare medical insurance.

It would appear that VA then ran an SSA Inquiry for the Veteran using the social security number provided on the Veteran's 2008 Social Security Benefit Statement, which revealed that effective December 2005, 2006, 2007, and 2008, the Veteran was being paid SSA benefits in the monthly amounts of $787.50, $813.50, $832.40, and $880.40, respectively.  The Veteran's Virtual VA file then contains e-mail correspondence discussing the discrepancy between the Veteran's actual social security number and the social security number used as his VA file number.  It was also indicated that the Veteran's monthly pension benefit was to be reduced and that "the due process aspect" would be handled after certain data was received.  The Veteran's Virtual VA file then contains a VA Form 21-8947 signed in August 2009 and a contemporaneous notice indicating that a due process letter would follow.  In an August 2009 letter, the Debt Management Center (DMC) stated that VA had sent to the Veteran a letter explaining that his entitlement to compensation and pension had changed and informed the Veteran that due to a reduction in his VA benefits, he was paid $3,471.00 more than he was entitled to receive.  

In November 2009, the Veteran was informed that VA was proposing to reduce his pension payments from $1,134.00 to $346.00 per month, effective December 1, 2005, based on evidence showing that his/his family income had changed.  It was further noted that his benefits would be terminated effective April 1, 2007, because his annual income was then higher than the amount set by law that VA is allowed to pay a veteran with one dependent, but would be then reinstated effective from February 1, 2008, based on a reduction in income due to medical expenses.  The Veteran was informed that the reduction would result in an overpayment, the exact amount of which he would be notified of if the proposed action was implemented.

Thereafter that same month the DMC received from the Veteran a letter where he disputed that this debt was properly established and the amount of the debt.  The Veteran also requested a "waiver of any debt claimed."  In February 2010, the Committee on Waivers and Compromises (COWC) at the St. Paul, Minnesota, RO granted a waiver of recovery of an overpayment in the amount of $3,471.00.  The Veteran was notified of that decision the following month.  The Veteran then wrote to the DMC in April and June 2010, requesting an explanation of the actions taken in his case, as well as a hearing.  

In September 2010, the PMC at the St. Paul RO wrote to the Veteran informing him of its decision to reduce his pension benefit beginning on December 1, 2005.  The letter detailed the amount of income it was counting, as well as the total family medical expenses used to reduce the Veteran's countable income from December 1, 2005, forward.  A second letter from the PMC also informed the Veteran that it had received further information from the SSA showing that the State had begun paying his spouse's Medicare Part B premiums in February 2010.  It was thus proposed his benefit payment be further reduced, effective January 1, 2010.  

In October 2010, the DMC sent to the Veteran a letter notifying him that his change in benefit had resulted in an overpayment of $34,225.00.  Also received from the Veteran in October 2010 was a notice of disagreement, dated September 28, 2010, wherein the Veteran stated that he disagreed "with all of the decisions . . . made regarding the reductions of [his] pension."

In May 2011, the PMC informed the Veteran that it had further reduced his pension benefit, effective January 1, 2010, due to a change in medical expenses.  The pension benefit was also then increased, effective February 1, 2011, as information received from SSA showed that both the Veteran and his spouse started paying their own Medicare Part B premiums in March 2011.  It appears that the reduction resulted in an overpayment in the amount of $1,665.46, a waiver of recovery of which was granted by the COWC at the St. Paul RO in August 2011.

An informal conference with a decision review officer (DRO) took place in September 2013, the report of which shows that claims to reopen previously denied claims for service connection for disabilities of the low back, bilateral knees, and jaw, as well as for loss of sense of smell, would be forwarded to the RO in Reno, Nevada, for processing.  The DRO also stated that he would conduct an audit of the Veteran's pension claim and provide an explanation as to why there is a debt and what the current benefit should be.  The DRO further noted that the Veteran had appealed the validity of the debt, but that the RO had not taken any action in response to his NOD.

In December 2013, the PMC conducted an audit of benefits paid and due during the time period from December 1, 2005, through August 31, 2010, the time period within which the Veteran's overpayment was created.  The PMC stated that because additional award actions were made after this overpayment was created, the numbers used in the audit did not reflect the Veteran's current benefit payment.  The PMC also stated that although it was shown show that the Veteran's spouse had been paying Medicare supplement insurance and Medicare prescription insurance, the PMC had been unable to determine the provider of these insurances or the date that these premiums started.  It was requested that the Veteran provide the dates that these insurances started and the premiums paid for each year.

A December 23, 2013, report of general information shows that the Veteran was contacted regarding his spouse's Medicare supplement policy and prescription insurance policy.  The Veteran reported that both the Medicare supplement policy and the prescription insurance policy began on June 1, 2007, and that the premium for the Medicare supplement policy is $254.75 per month and the prescription insurance policy premium is $75.60 per month, both of which have remained the same since June 1, 2007.  The Veteran was then advised that that information would be used to adjust his pension from February 1, 2007, forward.  The Veteran was also advised that he had until December 31, 2013, to report additional medical expenses for 2012 and that due to the overpayment created, he had no time limit to report medical expenses from November 29, 2005, to August 31, 2010. 

The PMC then issued to the Veteran a letter dated on December 26, 2013, wherein it informed him that his disability pension award had been amended based on his reported income change received on September 19, 2013.  The amendment resulted in an increase in payments effective from February 1, 2007, and a net award of $20,843.46.  The Veteran was informed, however, that because he still owed money to VA, all or a portion of his check would be applied towards that debt.  In that letter, the PMC explained to the Veteran how it was calculating his income from February 2007 forward, to include setting forth all sources of income and total medical expense amounts used to reduce his countable income each year.

In January 2014, the Veteran's previously appointed representative filed what he termed as a notice of disagreement with the decision issued in December 2013, arguing that the Veteran is entitled to 100 percent of his pension and requesting that any overpayments that occurred subsequent to the previous waivers granted be waived as well.  An SOC was issued in March 2014, addressing the issue of whether VA correctly adjusted the Veteran's nonservice-connected pension benefits.  Although the SOC indicates that it was being issued in response to a January 2014 NOD, it is clear that this appeal stems from the Veteran's October 2010 disagreement with the PMC's September 2010 decision to reduce the Veteran's pension benefit beginning on December 1, 2005.  

Additional adjustments to the Veteran's pension were made, to include the termination of the Veteran's pension benefits, which created an overpayment of $42,801.00.  His pension benefits were thereafter reinstated and a retroactive payment of $31,838.94 was applied to his debt.  In August 2015, the COWC at the RO in Philadelphia, Pennsylvania, granted the Veteran a waiver for his pension debt in the amount of $42,801.00.  Also in August 2015, the COWC at the St. Paul RO denied the Veteran's request for waiver of overpayment in the amount of $34,225.00.  It was determined that the Veteran had been notified of that debt in October 2010 and that he did not timely request a waiver within 180 days of notification of that decision.  The Board notes that the Veteran has also awarded VA disability compensation for various disabilities determined to be service connected, effective from October 2010 and April 2014.  It does not appear that that action impacts the issue currently before the Board and, as noted in the Introduction above, the Veteran has withdrawn his NOD as to initial ratings and effective dates assigned.

Upon review of the evidence of record, the Board finds that the action taken by the PMC in September 2010 to reduce the Veteran's pension benefit beginning on December 1, 2005, was proper.  As discussed, the Veteran's initial award was calculated based on the Veteran having no income, when in fact the Veteran was receiving SSA benefits at the time of the initial award of pension benefits.  It would appear that the Veteran's receipt of SSA benefits was overlooked due to an error concerning the Veteran's social security number, which unfortunately resulted in large overpayment.  However, the fact remains that the Veteran did have countable income from December 1, 2005, forward, which should have been considered in calculating the allowable rate of pension that the Veteran was entitled to receive.  The Board also finds that proper contemporaneous notice of the reduction was provided to the Veteran and the claims file also contains a detailed audit showing the basis for the adjustment and reduction.  As regards the Veteran's specific argument that his spouse's SSA benefits should not have been considered as income due to the fact her Medicare supplement insurance and Medicare prescription insurance premiums exceeded her monthly SSA benefits, it is clear that the premium amounts have now been considered as unreimbursed medical expenses used to reduce the Veteran's countable income effective from February 1, 2007, forward.  See December 26, 2013, notification letter from the PMC.

Furthermore, the September 2010 notification letter set forth the amount of medical expenses that were being used to reduce the Veteran's countable income from December 2005 forward, and the December 2013 notification letter from the PMC explained to the Veteran how it was calculating his income from February 2007 forward, to include setting forth all sources of income and total medical expense amounts used to reduce his countable income each year.  The March 2014 SOC similarly details how the Veteran's yearly countable income was calculated from February 2007 forward.  Notably, the Veteran has not alleged error with regard to the amount of medical expenses used to reduce his countable income nor is there evidence in the record which reflects any inaccuracies with regard to the AOJ's calculation of the Veteran's yearly countable income for pension purposes.  As such, no further action with regard to the calculation/validity of the debt is deemed necessary. 

In summary, after reviewing the entire record, the Board finds that the Veteran's award of nonservice-connected pension benefits was properly reduced from December 1, 2005, based on the Veteran's receipt of SSA benefits.  Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in such a case, as this one, in which the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see also 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2014).  The benefit sought on appeal must, therefore, be denied.


ORDER

As the reduction in the Veteran's nonservice-connected pension benefits from December 1, 2005 forward due to receipt of SSA benefits was proper, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


